DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of application 16/018,345 (Patented as US 10,709,308), and further in view of Blumhardt (US 11,000,170).

Regarding Claim 1, the claims differ only as described in the tables below and are further obvious in view of the comments in the table below:
Claim language: Application 17/548,895 (This Application)
Claim language: Application 
16/018, 345 (US 10,709,308)
Differences / Obviousness rationale
A system, comprising: 


a docking station for docking an autonomous floor cleaner, the docking station comprising: 


a liquid supply system configured to provide liquid to the autonomous floor cleaner,

 the liquid supply system comprising a supply conduit; 




wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure; and 

wherein the liquid supply system is configured to automatically provide liquid to the autonomous floor cleaner.
1. A supply and disposal system, comprising…

a toilet forming a docking station for docking an autonomous floor cleaner, the docking station comprising:


a liquid supply system configured to fill a supply tank onboard the autonomous floor cleaner and 

comprising a supply conduit and a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner;

wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure…
The present application additionally requires “the liquid supply system is configured to automatically provide liquid to the autonomous floor cleaner.”

Blumhardt teaches “the liquid supply system is configured to automatically provide liquid to the autonomous floor cleaner (Col 4, lines 37-50, ", it is favorable to perform an automatic and automated filling of the reservoir").


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based on Blumhardt’s disclosures that liquid supply systems could be configured to automatically provide liquid to the autonomous floor cleaner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8-10, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumhardt (US 11,000,170).
	Regarding Claim 1, Blumhardt discloses a system, comprising: 
-  a docking station (12) for docking an autonomous floor cleaner (14), the docking station comprising: 
-  a liquid supply system configured to provide liquid to the autonomous floor cleaner (Col 6, lines 56-62, "water supply network"), the liquid supply system comprising a supply conduit (24);
-   wherein the docking station is configured to be fluidly coupled to a plumbing infrastructure (Fig 5, Examiner's annotations and Col 7, lines 23-26, wherein " The pumping unit is connected into the drainage conduit 58 in order to pump dirty liquid away out of the collection container 52 and to supply it to a liquid drainage network via the connection element 60"); and
-   wherein the liquid supply system is configured to automatically provide liquid to the autonomous floor cleaner (Col 4, lines 37-50, ", it is favorable to perform an automatic and automated filling of the reservoir").


    PNG
    media_image1.png
    572
    774
    media_image1.png
    Greyscale

	Regarding Claim 2, Blumhardt discloses a system, wherein the liquid supply system further comprises a valve (30 and Col 6, lines 56-62) and/or a pump.
	Regarding Claim 3, Blumhardt discloses a system, wherein the valve and/or the pump are operated automatically upon docking of the autonomous floor cleaner with the docking station (Col 9, lines 61-67, "After docking, the control device 122 may actuate the valve 30 by way of the control line 32").
	Regarding Claim 4, Blumhardt discloses a system, wherein the docking station is communicatively coupled with the autonomous floor cleaner and configured to determine docking and/or receive a docking signal (Col 5, lines 28-30, wherein a detection device "determines" when docking occurs).
	Regarding Claim 5, Blumhardt discloses a system, wherein the valve comprises a shut-off valve (30) for closing a fluid pathway through the supply conduit when the autonomous floor cleaner is not docked with the docking station, and wherein the shut-off valve is configured to automatically open when the autonomous floor cleaner docks with the docking station (Col 9, lines 61-67, and Claim 11).
	Regarding Claim 8, Blumhardt discloses a system, wherein the docking station further comprises a disposal system configured to empty a recovery tank onboard the autonomous floor cleaner (Col 5, lines 20-27) and comprising a waste receiver coupling configured to couple with a corresponding waste disposal coupling on the autonomous floor cleaner (Col 5, lines 16-19).
	Regarding Claim 9, Blumhardt discloses a system, wherein the docking station is configured to empty the recovery tank (Col 5, lines 20-27) via the plumbing infrastructure ("liquid drainage network") and/or the liquid supply system is further configured to fill a supply tank (82) onboard the autonomous floor cleaner and further comprises a supply coupling (Fig 5, "connection element 28") configured to couple with a corresponding receiver (Fig 5, "connection element 106) coupling on the autonomous floor cleaner.
	Regarding Claim 10, Blumhardt discloses a system, further comprising an autonomous floor cleaner (14) comprising an autonomously moveable housing (70) and a drive system (72) for autonomously moving the autonomous floor cleaner (Col 7, lines 34-36).
	Regarding Claim 13, Blumhardt discloses a system, wherein docking station further comprises a disposal system configured to empty a recovery tank onboard the autonomous floor cleaner and comprising a waste receiver coupling configured to couple with a corresponding waste disposal coupling on the autonomous floor cleaner (Col 5, lines 15-25).
	Regarding Claim 14, Blumhardt discloses a system, wherein the docking station is configured to empty the recovery tank (Col 5, lines 20-27) via the plumbing infrastructure ("liquid drainage network") and/or the liquid supply system is further configured to fill a supply tank onboard the autonomous floor cleaner and further comprises a supply coupling configured to couple with a corresponding receiver coupling on the autonomous floor cleaner.
	Regarding Claim 16, Blumhardt discloses a system, wherein docking station comprises a power cord (34), and the docking station is configured to be connected to a power supply by the power cord (Col 6 line 63 - Col 7, line 6), wherein the docking station further comprises a charging system configured to recharge the autonomous floor cleaner and the autonomous floor cleaner comprises a battery pack (Col 8, line 66- Col 9, line 3).
	Regarding Claim 17, Blumhardt discloses a system, further comprising an autonomous floor cleaner (14) comprising an autonomously moveable housing (70) and a drive system (72) for autonomously moving the autonomous floor cleaner (Col 7, lines 34-36).
	Regarding Claim 19, Blumhardt discloses a system, wherein docking station comprises a power cord (34), and the docking station is configured to be connected to a power supply by the power cord (Col 6 line 63 - Col 7, line 6), wherein the docking station further comprises a charging system configured to recharge the autonomous floor cleaner and the autonomous floor cleaner comprises a battery pack (Col 8, line 66- Col 9, line 3).
	Regarding Claim 20, Blumhardt discloses a system, wherein the liquid supply system is further configured to fill a supply tank (82) onboard the autonomous floor cleaner (Col 9, lines 54-60) and further comprises a supply coupling (Fig 5, "connection element 28") configured to couple with a corresponding receiver (Fig 5, "connection element 106) coupling on the autonomous floor cleaner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blumhardt in view of Lenkiwicz (US 2006/0288518).
	Regarding Claim 6, Blumhardt teaches the claimed invention, to include supply conduit (24) and valve 30.   Blumhardt, however, does not explicitly recite a seal provided at an interface between the valve and the supply conduit to prevent liquid from escaping.
	However, providing a seal between a valve and a surrounding conduit in order to prevent liquid from escaping (or “leaking) is extremely well known across many arts.  Lenkiwicz (paras 166, 168, and 173, and Figs 30 and 31a), for example, teaches providing a seal (“O-ring” 580 and gasket 554) between a valve (532)and a surrounding conduit (546) in order to prevent liquid from escaping.
	The advantages of the teachings of Lenkiwicz include the ability to use a “commonly known” part to create a leak-proof seal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lenkiwicz’s teachings to Blumhardt’s disclosures by ensuring that an O-ring or gasket were placed between valve 30 and supply conduit 24 of Blumhardt in order to gain the advantages of using a “commonly known” part to create a leak-proof seal.

Claim 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumhardt in view of Shudo (US 2016/0352112).
	Regarding Claims 11 and 18, Blumhardt is silent on a system wherein the autonomous floor cleaner comprises an agitator and/or a fill pump for drawing liquid into a supply tank from the docking station.
	Shudo, however, teaches a system, wherein the autonomous floor cleaner comprises an agitator and/or a fill pump for drawing liquid into a supply tank from the docking station (paras 36 and 51-54, "rotary brush 9, side brush 10", and “napping brush 65”).

    PNG
    media_image2.png
    380
    604
    media_image2.png
    Greyscale

	The advantages of Shudo's teachings include the capturing of dust which has not been suctioned by the suction port  (such as “suction unit 80” of Blumhardt) and the prevention of dust from scattering.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shudo’s teachings to Blumhardts disclosures by adding the brushes of Shudo around the suction unit 80 of Blumhardt in order to gain the advantages of capturing dust and prevent dust from scattering.
	Regarding Claim 15, Blumhardt teaches a system, further comprising an autonomous floor cleaner (14) comprising an autonomously moveable housing (70) and a drive system (72) for autonomously moving the autonomous floor cleaner (Col 7, lines 34-36).   Blumhardt, however, is silent on a system wherein the autonomous floor cleaner comprises an agitator and/or a fill pump for drawing liquid into a supply tank from the docking station.
	Shudo, however, teaches a system, wherein the autonomous floor cleaner comprises an agitator and/or a fill pump for drawing liquid into a supply tank from the docking station (paras 36 and 51-54, "rotary brush 9, side brush 10", and “napping brush 65”).
	The advantages of Shudo's teachings include the capturing of dust which has not been suctioned by the suction port  (such as “suction unit 80” of Blumhardt) and the prevention of dust from scattering.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shudo’s teachings to Blumhardts disclosures by adding the brushes of Shudo around the suction unit 80 of Blumhardt in order to gain the advantages of capturing dust and prevent dust from scattering.

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blumhardt in view of London (US 3,869,749).
	Regarding Claims 7 and 12, Blumhardt teaches the claimed invention, to include a docking station (14),  a reservoir (52), a valve (30), and a liquid supply system (Col 4, lines 37-50).  Blumhardt, however, is silent on the docking station further compris(ing) a reservoir fluidly coupled to the liquid supply system via a float-style shut-off valve.
	London, however, teaches the docking station further compris(ing) a reservoir (136) fluidly coupled to the liquid supply system via a float-style shut-off valve (144 and 146).
	The advantages of London’s teachings include the ability to use the mechanics of the float (as it rises and falls with water levels) to actuate other mechanical or electrical mechanisms in addition to opening and closing the valve seat.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply London’s teachings to Blumhardts disclosures by replacing the generic valve 30 of Blumhardt with the float-style shut-off valve (144 and 146) of London in order to gain the advantages of using the mechanics of the float to actuate other mechanical or electrical mechanisms in addition to opening and closing the valve seat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753